Case 6:20-cv-00243-JCB-KNM Document 32 Filed 09/10/21 Page 1 of 2 PageID #: 158




                                      No. 6:20-cv-00243

                                      Corey Moody,
                                         Plaintiff,
                                             v.
                                     Brent Crumbaker,
                                        Defendant.


                                          ORDER

                 Plaintiff Corey Moody, proceeding pro se and in forma pau-
             peris, filed this civil-rights lawsuit against defendant Brent
             Crumbaker, pursuant to 42 U.S.C. § 1983. This case was referred
             to United States Magistrate Judge K. Nicole Mitchell. The mag-
             istrate judge issued a report recommending that defendant’s mo-
             tion for summary judgment (Doc. 30) limited to the exhaustion of
             administrative remedies should be granted and plaintiff’s claims
             against defendant should be dismissed without prejudice for fail-
             ure to exhaust his administrative remedies pursuant to 42 U.S.C.
             § 1997e(a). Doc. 31. No objections were filed to the magistrate
             judge’s report.
                 When there have been no timely objections to a magistrate
             judge’s report and recommendation, the court reviews it only for
             clear error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
             1420 (5th Cir. 1996). Having reviewed the magistrate judge’s re-
             port, and being satisfied that it contains no clear error, the court
             accepts its findings and recommendation. Defendant’s motion for
             summary judgment limited to the exhaustion of administrative
             remedies (Doc. 30) is granted. Plaintiff’s civil-rights action is dis-
             missed without prejudice for failure to exhaust his administrative
             remedies pursuant to 42 U.S.C. § 1997e(a).
Case 6:20-cv-00243-JCB-KNM Document 32 Filed 09/10/21 Page 2 of 2 PageID #: 159




                              So ordered by the court on September 10, 2021.



                                             J. C A M P BE L L B A R K E R
                                             United States District Judge




                                       -2-
